DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment and remarks filed 4 April 2022. 
Claims 1-9 have been amended and are hereby entered.
Claims 1-9 are currently pending and have been examined. 
This action is made FINAL.
Drawings
The replacement drawings were received on 4 April 2022.  These drawings are acceptable.  

Response to Amendments and Remarks

Drawings
The drawings were objected to under 37 CFR 1.83(a).  Applicants have amended Figures 1 and 7 to be consistent with the specification and based on the Examiner’s recommendation.  Accordingly, the drawing objections have been withdrawn.  
Specification
The disclosure was objected to because of informalities in ¶76 and ¶73 of the instant application.  The Applicant has submitted amendments to the specification replacing ¶83 and ¶80.  While ¶83 and ¶80 of the US PG Pub., correspond to paragraphs of ¶76 and ¶73, the Applicant must replace the paragraphs of the filed application for consistency.   Accordingly, the objection is maintained.  The Examiner request that the Applicant provide amendments to ¶76 and ¶73.  The Examiner notes that because the amendment to ¶80 has not been entered, the reference number 270, now shown in Figure 1 is not in the specification.  The Examiner has not made a drawing objection because it is clear that Applicant’s intent is to add the reference numeral for the anemometer to the specification.  
Claim Objections
Claim 6 was objected to because of informalities.  Applicant has amended claim 6, and accordingly, the objection to claim 6 has been withdrawn. 
Claim Interpretation
The Examiner interpreted elements of claims 1-9 under 112(f). In view of the Applicant’s amendments to the claims, the Examiner is no longer interpreting the claim elements under 112(f). 
Claim Rejections - 35 USC § 112
Claims 1-9 were rejected under 35 U.S.C. 112(b).  Applicants have amended claims 1-9.  Accordingly, some of the rejection of claims 1-9 under 35 U.S.C. 112(b) has been withdrawn, however some rejections are maintained below. Specifically, the Applicant has not addressed the term “a predetermined period” in multiple locations in independent claims 1, 8, and 9 and the term “a risk” in claims 2-6 which are maintained and repeated below. 
Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive.
Claims 1-3, 5, and 7 were rejected under 35 U.S.C. § 102(a)(1) in view of Onaga (JP2009-280109A).  Applicants have argued Onaga does not anticipate claims 1-3, 5, and 7 and specifically, that Onaga fails to teach or suggest "a second parking recording that continuously records video data captured by the image capturing unit and upon detecting an event, that stores video data of a predetermined period before and after time when the event is detected," as recited in claim 1.
The examiner disagrees.  Onaga teaches in ¶26 monitoring the approach or contact of an obstacle (vehicle person, etc.) which corresponds to Applicant’s limitations of determining the vehicle is in an environment where there a risk of an object colliding (an approach of obstacle) or an event (contact of an obstacle) and recording accordingly.  
The approach is determined based on the measurement result of the ultrasonic sensor and it is determined whether it is within a preset distance (e.g. a risk of the object colliding.)  See Onaga ¶26 and Figure 3. Onaga teaches based “on the detection signal from the ultrasonic sensor, the control unit 27 (FIG. 2) outputs a notification (recording start trigger) to start photographing…For example, an ultrasonic sensor detects that an obstacle (such as another vehicle) has approached a parked vehicle within a preset distance.” (see at least Onaga ¶16).  The recording (which corresponds to the second parking recording) is continuously recorded until the object is no longer detected (see at least Onaga ¶30). Thus, the recording includes periods of before and after time when the event (a contact—even a weak impact that cannot be detected by the G sensor) is detected.  
Further, Onaga also teaches monitoring for an event (i.e. the contact of an obstacle (vehicle person, etc.) Onaga ¶26.  In one embodiment, Onaga teaches the contact can be determined using a G sensor and recording when it is determined  “the G sensor 211 (acceleration sensor) measures acceleration” and “the control unit 27 compares the measured acceleration with a preset threshold value (a value indicating the acceleration when the vehicle receives a strong impact due to an accident or the like), and when the acceleration exceeding the threshold value is measured, the cameras 5a and 5b. Controls to record the video.” (see at least Onaga ¶17 and Figure 6).  Thus, at least in this embodiment, Onaga teaches that upon determining there is an event, video is recorded (corresponding to the first parking recording). The examiner notes that Onaga also teaches in another embodiment the contact can be impact that cannot be detected by the G sensor (acceleration sensor) and upon determination that there is contact the video is recorded (see at least ¶30).  
Thus, Onaga teaches either recording when there is risk determined (object within a predetermined distance) or when there is an event (contact). The examiner notes in Onaga that if there is a determination that there is a risk of an object colliding (approach detected) recording begins before the event.  However, if there is no determination that there is a risk of an object colliding (lack of an approach detected) and an event occurs, then the recording begins at the time of the event.  This corresponds with Applicant’s switching between the claimed first parking recording and second parking recording based on the determination.    
Further, the Applicants argue that “according to the subject application, reducing power consumption and enabling storage of the relatively larger volume of the event recording data is possible. Onaga cannot achieve such effect. Thus, claim 1 is not anticipated by Onaga.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing power consumption and enabling storage of the relatively larger volume of the event recording data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, the examiner notes that Onaga is concerned with power consumption as discussed in ¶15 (“When the engine is off, the vehicle power source uses a battery or a solar cell, and thus it is necessary to reduce power consumption. Therefore, it is preferable to use a CMOS or the like with low power consumption as the photographing means provided in the in-vehicle camera.”)
The Applicant also argues that Onaga also does not anticipate the associated dependent claims, but does not provide a specific arguments other than referring back to the elements in claim 1 that Applicant alleges Onaga lacks.   
The Applicant argues the obviousness rejection of claims 4, 8, and 9 in view of Onaga and Omata, specifically noting “that according to Onaga, recording of the video data is performed in response to the approaching vehicle alone, even if the contact of the vehicle is not detected by the G sensor. Onaga performs the event detection without distinguishing between the approach and the contact. According to the subject application, the first parking recording and the second parking recording are switched in response to whether the distance from the adjacent other vehicle when the vehicle is parked is less than the predetermined value.”
As discussed above with respect to claim 1, Onaga teaches either recording when there is risk determined (object within a predetermined distance) or when there is an event (contact). The examiner notes in Onaga that if there is a determination that there is a risk of an object colliding (approach detected) recording begins before the event.  However, if there is no determination that there is a risk of an object colliding (lack of an approach detected) and an event occurs, then the recording begins at the time of the event.  This corresponds with Applicant’s switching between the claimed first parking recording and second parking recording based on the determination.    The examiner notes that switching (or switches) is not given a particular definition, nor discussed in depth, within the specification other than to repeat the claim language.  As understood by the specification and the claims, switching is interpreted as changing from, or choosing from either, the first or second parking recording. This is indeed what Onaga teaches.  
Finally, the Applicant argues the obviousness rejection of claim 6 in view of Onaga and Tsukahara. The Applicant notes that Further, Tsukaraha discusses determining the time period for the recording based on the value of wind speed. See paragraph [0092] of Tsukaraha. Tsukahara fails to teach or suggest determining whether the possibility of collision is high based on the wind information. According to the subject application, the second parking recording is performed when the distance from adjacent other vehicle is less than the predetermined value or when the strong wind is blowing around the vehicle. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., possibility of collision is high based on the wind information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner notes that Tsukahara is relied upon for disclosing wherein wind speed information in a vicinity of the vehicle is acquired and an intensity of wind speed is equal to or higher than a threshold (see at least Tsukahara ¶92 weather sensor detecting weather conditions include “temperature, humidity, wind speed…” and “arithmetic unit 1427 searches the correspondence table 1426 of weather conditions” and determines an abnormal event (e.g.  a threshold)).
Onaga is relied upon for disclosing the vehicle recording control device according to claim 3, wherein the distance from the other vehicle that is an object adjacent to the vehicle is acquired, and it is determined that the vehicle is in an environment where there is a risk of an object colliding with the vehicle, when the distance from the other vehicle adjacent to the vehicle is less than a predetermined value (see at least Onaga ¶¶ 16, 26, “based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a present distance…”).

Specification
The disclosure is objected to because of the following informalities: paragraph ¶76 is inconsistent with ¶78.  As discussed above with respect to Figure 7, based on the specification at ¶78, if there is a strong wind, then it is determined that there is a risk and the second parking recording is performed (S134).  However, ¶76 and Fig. 7 indicate that if there is a strong wind, then the first parking recording is performed (S132).  Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 recites “a processor configured to” in line 2.  The examiner recommends replacing it with “a processor configured to:” 
Claim 1, recites “an image” in both lines 4, and 17.  It is unclear if “an image” recited in line 17 is the same or different image than that recited in line 4. If the Applicant intends for the second recited image to be the same as the first recited image, then the examiner suggests the second recitation be amended to recite “the image”.
Claim 1 recites a number of steps A)-E) and refers back to the steps within the body of the claim.  For example, line 13 recites “information acquired by D)”. The examiner notes that D) is not a recited element and thus cannot perform the act of “acquire”.  Instead, the examiner believes that Applicant intends that the information is acquired in step D).   The examiner recommends for clarity and for proper grammar to refer back to each step, for example, “acquired by step D)” or “acquired in step D)”.   
Claim 1 recites “after time” in line 23.  The examiner believes this should be replaced with “after a time”.
Claim 3 recites “acquire distance” in line 4.  The examiner believes this should be replaced with “acquire a distance”.
Claim 4 recites detect “a moving body” in line 3 and line 9.  If the Applicant intends for the second recited moving body to be the same as the first recited moving body, then the examiner suggests the second recitation be amended to recite “the moving body”.
Claim 4 recites detect “a moving body” in line 3 and line 9, and “the object colliding with the vehicle” in line 8.  The examiner believes that the object colliding is the same as the moving body because there is no support for more than one object in the original specification.  Similarly, claim 5 recite “moving body” which bring up the same concern as that discussed with respect to claim 4.
Claim 7 recites “an image” in line 3. Claim 7 depends from claim 1, which also recites “an image” It is unclear if “an image” recited in claim 7 is the same or different image than that recited in claim 1. If the Applicant intends for the second recited image to be the same as the first recited image, then the examiner suggests the second recitation be amended to recite “the image”.
Claim 7 recites “a surrounding” in lines 3-4. Claim 7 depends from claim 1, which also recites “a surrounding”.” It is unclear if “a surrounding” recited in claim 7 is the same or different surrounding than that recited in claim 1. If the Applicant intends for the second recited surrounding to be the same as the first recited surrounding, then the examiner suggests the second recitation be amended to recite “the surrounding”.
Claim 7 recites “a vehicle” in line 4. Claim 7 depends from claim 1, which also recites “a vehicle”. It is unclear if “a vehicle” recited in claim 7 is the same or different image than that recited in claim 1. If the Applicant intends for the second recited vehicle to be the same as the first recited vehicle, then the examiner suggests the second recitation be amended to recite “the vehicle”.
Claims 2-7 depend directly or indirectly from claim 1 and are similarly objected to based on their dependency on claim 1.  
Claim 8, recites “an image” in both lines 8, and 9.  It is unclear if “an image” recited in line 9 is the same or different image than that recited in line 8.  If the Applicant intends for the second recited image to be the same as the first recited image, then the examiner suggests the second recitation be amended to recite “the image”.
Claim 9, recites “an image” in both lines 10 and 11.  It is unclear if “an image” recited in line 11 is the same or different image than that recited in line 10. If the Applicant intends for the second recited image to be the same as the first recited image, then the examiner suggests the second recitation be amended to recite “the image”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As mentioned in the non-final Office Action dated 10 January 2022, the Applicant is again respectfully requested to carefully review any amended claims prior to filing a response to this office action.	
Claim 1 recites “a predetermined period” in both lines 22 and 25. It is unclear if “a predetermined period” recited in line 25 is the same or a different period than that recited in line 21.  
Claim 2 recites “a risk” in line 4 and 9. Claim 2 depends from claim 1, which also recites “a risk” in line 13.  It is unclear if the recitations of “a risk” in line 4 and 9 are the same risk as that recited in claim 1.  Similarly, it is unclear if the recitation of “a risk” in line 9 of claim 2 refers to the same risk as that recited line 4. 
Similarly, claims 3-6 recite “a risk” which bring up the same clarity issues as that discussed with respect to claim 2.
Claims 2-7 depend directly or indirectly from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
Claim 8 recites “a predetermined period” in both lines 14 and 18. It is unclear if “a predetermined period” recited in line 18 is the same or a different period than that recited in line 14.  
Similarly, claim 9 recites “a predetermined period” in both lines 16 and 20. It is unclear if “a predetermined period” recited in line 20 is the same or a different period than that recited in line 16.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onaga (JP2009-280109A, hereinafter “Onaga”, provided in IDS dated 6/3/2021).
Regarding claim 1, Onaga discloses a vehicle recording control device, comprising a processor (see at least Onaga Fig. 1, control unit 27, see ¶23) configured to: 
A) acquire video data captured by an imager for capturing an image of a surrounding of a vehicle (see at least Onaga see ¶20 vehicle periphery monitoring device which includes cameras 23, CPU 27); 
B) detect an event occurring on the vehicle (see at least Onaga ¶17, G sensor 211 acceleration sensor and control unit 27); 
C) operate a parking recording function for storing the video data based on detection of the event, while the vehicle is parked (see at least Onaga ¶¶ 8, 12, when there is an impact the on-board camera can be activated and record the captured video data); 
D) acquire surrounding information of the vehicle (see at least Onaga Figure 2 and ¶¶ 9, 20 control unit 27 and vehicle periphery monitoring includes one or more ultrasonic sensors); and 
E) determine whether the vehicle is in an environment where there is a risk of an object colliding with the vehicle, based on the surrounding information acquired by D) (see at least Onaga ¶¶ 16, 26, “ultrasonic sensor detects than an obstacle (such as another vehicle) has approached a parked vehicle within a present distance…”), wherein
depending on a determination made by E), it is performed in C) to switch between: a first parking recording that causes the imager to start capturing an image upon detecting the event and that stores video data of a predetermined period in the first parking recording, as event recorded data (see at least Onaga ¶17 contact detected by a G sensor 211, record video taken); and a second parking recording that continuously records video data captured by the imager, and upon detecting the event, that stores video data of a predetermined period in the second parking recording including periods of before and after time when the event is detected (see at least Onaga ¶¶ 26-27 if the obstacle is within a preset distance then video data is obtained and immediately recorded when an obstacle approaches and contact or extremely close proximity of an approaching object; and Onaga ¶31 when the sensor no longer detects an obstacle the video data is recorded in the memory 29 and photographing is stopped.)
The approach is determined based on the measurement result of the ultrasonic sensor and it is determined whether it is within a preset distance (e.g. a risk of the object colliding.)  See Onaga ¶26 and Figure 3. Onaga teaches based “on the detection signal from the ultrasonic sensor, the control unit 27 (FIG. 2) outputs a notification (recording start trigger) to start photographing…For example, an ultrasonic sensor detects that an obstacle (such as another vehicle) has approached a parked vehicle within a preset distance.” (see at least Onaga ¶16).  The recording (which corresponds to the second parking recording) is continuously recorded until the object is no longer detected (see at least Onaga ¶30). Thus, the recording includes periods of before and after time when the event (a contact—even a weak impact that cannot be detected by the G sensor) is detected.  
Further, Onaga also teaches monitoring for an event (i.e. the contact of an obstacle (vehicle person, etc.) Onaga ¶26.  In one embodiment, Onaga teaches the contact can be determined using a G sensor and recording when it is determined  “the G sensor 211 (acceleration sensor) measures acceleration” and “the control unit 27 compares the measured acceleration with a preset threshold value (a value indicating the acceleration when the vehicle receives a strong impact due to an accident or the like), and when the acceleration exceeding the threshold value is measured, the cameras 5a and 5b. Controls to record the video.” (see at least Onaga ¶17 and Figure 6).  Thus, at least in this embodiment, Onaga teaches that upon determining there is an event, video is recorded (corresponding to the first parking recording). The examiner notes that Onaga also teaches in another embodiment the contact can be impact that cannot be detected by the G sensor (acceleration sensor) and upon determination that there is contact the video is recorded (see at least ¶30).  
Thus, Onaga teaches either recording when there is risk determined (object within a predetermined distance) or when there is an event (contact). The examiner notes in Onaga that if there is a determination that there is a risk of an object colliding (approach detected) recording begins before the event.  However, if there is no determination that there is a risk of an object colliding (lack of an approach detected) and an event occurs, then the recording begins at the time of the event.  This corresponds with Applicant’s switching between the claimed first parking recording and second parking recording based on the determination.    
Regarding claim 2, Onaga discloses the vehicle recording control device according to claim 1, wherein when it is determined in E) that the vehicle is not in the environment where there is a risk of the object colliding with the vehicle, the first parking recording is performed in C), and when it is determined in E) that the vehicle is in the environment where there is a risk of the object colliding with the vehicle, the second parking recording is performed in C)(see at least Onaga ¶16, 26, “ultrasonic sensor detects that an obstacle (such as another vehicle) has approached a parked vehicle within a preset distance…” See for example S3 which detects if there is an obstacle within a preset distance and if not, then the process proceeds to S2.)
Regarding claim 3, Onaga discloses the vehicle recording control device according to claim 1, wherein it is performed in D) to acquire distance from another vehicle that is the object adjacent to the vehicle, as the surrounding information of the vehicle, and when the distance from the other vehicle adjacent to the vehicle is less than a predetermined value, the determination unit determines that the vehicle is in the environment where there is a risk of the object colliding with the vehicle (see at least Onaga 16, 26, “ultrasonic sensor detects than an obstacle (such as another vehicle) has approached a parked vehicle within a present distance…”  )
Regarding claim 5, Onaga discloses the vehicle recording control device, the processor further configured to: G) detect a moving body in the surrounding of the vehicle (see at least Onaga ¶26 “In step S3 ultrasonic sensor monitors the approach or contact of an obstacle (veicle, person, etc.).  Based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a preset distance”), wherein it is performed in D) to acquire the surrounding information after the vehicle is parked (see at least Onaga ¶25, “In step S1, the vehicle parks and turns off engine”, note that S1 occurs prior to S3 discussed above), it is determined in E) that the vehicle is in the environment where there is a risk of the object colliding with the vehicle, when distance between the vehicle and the other vehicle that is a moving body detected while the vehicle is parked is reduced to less than the predetermined value (see at least Onaga ¶¶26-27 “ultrasonic sensor detects that an obstacle (such as another vehicle) has approached a parked vehicle within a present distance…”).

Regarding claim 7, Onaga discloses a vehicle recording device, comprising: the vehicle recording control device according to claim 1; 
and at least one of an imager that captures an image of a surrounding of a vehicle (see at least Onaga ¶9, 27 describes a plurality of image capturing units vehicle mounted cameras include front cameras 2a, 2b, 2c, the back cameras 3a, 3b, and 3c, side cameras 4a, 4b, and 4c, and cameras 5a and 5b); and 
a recorder that stores video data (see at least Onaga, non-volatile memory 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Onaga in view of Omata (US PG Pub. 2018/0357484, hereinafter "Omata").
Regarding claim 4, Onaga discloses the vehicle recording control device according to claim 3, the processor further configured to: 
F) detect (ultrasonic sensors 22a) a moving body in the surrounding of the vehicle, wherein it is performed in D) to acquire the surrounding information and it is determined in E)  that the vehicle is in the environment where there is a risk of the object colliding with the vehicle, when the distance from the other vehicle adjacent to the vehicle is less than the predetermined value, and and that is a moving body detected after the vehicle is parked has moved (see at least Onaga ¶¶26-27 “ultrasonic sensor detects than an obstacle (such as another vehicle) has approached a parked vehicle within a present distance…”.)
Onaga does not explicitly teach that the surrounding information acquisition unit acquires the surrounding information when the vehicle is parking (i.e. before being parked), but nevertheless, implies that this occurs in at least ¶25.  In this paragraph Onaga teaches that if an obstacle detected in vicinity at time of parking, then it is ignored by sensor.  Thus, the examiner asserts that the sensor detects the obstacle when parking.  However, in an effort to further prosecution, the examiner cites Omata for teaching determining surrounding information when parking (i.e. the vehicle is in motion which corresponds before being parked) (see at least Omata ¶ 122 distance between recognized surrounding vehicles near miss characteristic quantity based on distance between objects and vehicle speed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Onaga to detect and record surrounding information when parking such as near miss events that may occur in a parking lot.  
Regarding claim 8, Onaga discloses a vehicle recording control method, comprising: 
a step of acquiring surrounding information that acquires surrounding information (see at least Onaga ¶26 ultrasonic sensor monitors the approach or contact of an obstacle);
a step of determining that determines whether the vehicle is in an environment where there is a risk of an object colliding with the vehicle, based on the surrounding information acquired at the step of acquiring surrounding information (see at least Onaga ¶¶ 16, 26, “based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a present distance…”); and 
a step of controlling recording function that switches (see at least Onaga ¶25  “transitioning”)  between: a first parking recording that causes an imager for capturing an image of a surrounding of the vehicle to start capturing an image upon detecting an event occurring on the vehicle and that stores video data of a predetermined period in the first parking recording, as event recorded data (see at least Onaga ¶17 contact detected by a G sensor 211, record video taken); and 
a second parking recording that continuously records video data captured by the image capturing unit, and upon detecting an event occurring on the vehicle, that stores video data of a predetermined period in the second parking recording including periods of before and after time when the event is detected, depending on a determination made at the step of determining (see at least Onaga ¶¶ 26-27 if the obstacle is within a preset distance then video data is obtained and immediately recorded when an obstacle approaches and contact or extremely close proximity of an approaching object; and Onaga ¶31 when the sensor no longer detects an obstacle the video data is recorded in the memory 29 and photographing is stopped).
The approach is determined based on the measurement result of the ultrasonic sensor and it is determined whether it is within a preset distance (e.g. a risk of the object colliding.)  See Onaga ¶26 and Figure 3. Onaga teaches based “on the detection signal from the ultrasonic sensor, the control unit 27 (FIG. 2) outputs a notification (recording start trigger) to start photographing…For example, an ultrasonic sensor detects that an obstacle (such as another vehicle) has approached a parked vehicle within a preset distance.” (see at least Onaga ¶16).  The recording (which corresponds to the second parking recording) is continuously recorded until the object is no longer detected (see at least Onaga ¶30). Thus, the recording includes periods of before and after time when the event (a contact—even a weak impact that cannot be detected by the G sensor) is detected.  
Further, Onaga also teaches monitoring for an event (i.e. the contact of an obstacle (vehicle person, etc.) Onaga ¶26.  In one embodiment, Onaga teaches the contact can be determined using a G sensor and recording when it is determined  “the G sensor 211 (acceleration sensor) measures acceleration” and “the control unit 27 compares the measured acceleration with a preset threshold value (a value indicating the acceleration when the vehicle receives a strong impact due to an accident or the like), and when the acceleration exceeding the threshold value is measured, the cameras 5a and 5b. Controls to record the video.” (see at least Onaga ¶17 and Figure 6).  Thus, at least in this embodiment, Onaga teaches that upon determining there is an event, video is recorded (corresponding to the first parking recording). The examiner notes that Onaga also teaches in another embodiment the contact can be impact that cannot be detected by the G sensor (acceleration sensor) and upon determination that there is contact the video is recorded (see at least ¶30).  
Thus, Onaga teaches either recording when there is risk determined (object within a predetermined distance) or when there is an event (contact). The examiner notes in Onaga that if there is a determination that there is a risk of an object colliding (approach detected) recording begins before the event.  However, if there is no determination that there is a risk of an object colliding (lack of an approach detected) and an event occurs, then the recording begins at the time of the event.  This corresponds with Applicant’s switching between the claimed first parking recording and second parking recording based on the determination.    
Onaga does not explicitly teach that the surrounding information acquisition unit acquires the surrounding information when the vehicle is parking (i.e. before being parked), but nevertheless, implies that this occurs in at least ¶25 .  In this paragraph Onaga teaches that if an obstacle detected in vicinity at time of parking, then it is ignored by sensor.  Thus, the examiner asserts that the sensor detects the obstacle when parking.  However, in an effort to further prosecution, the examiner cites Omata for teaching determining surrounding information when parking (i.e. the vehicle is in motion which corresponds before being parked) (see at least Omata ¶ 122 distance between recognized surrounding vehicles, near miss characteristic quantity based on distance between objects and vehicle speed.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Onaga to detect and record surrounding information when parking such as near miss events that may occur in a parking lot.  
Regarding claim 9, Onaga discloses a non-transitory computer readable recording medium storing therein a computer program for causing a computer operating as a vehicle recording control device to execute:
a step of acquiring surrounding information that acquires surrounding information when a vehicle is parking (see at least Onaga ¶26 ultrasonic sensor monitors the approach or contact of an obstacle);
a step of determining that determines whether the vehicle is in an environment where there is a risk of an object colliding with the vehicle, based on the surrounding information acquired at the step of acquiring surrounding information (see at least Onaga ¶¶ 16, 26, “based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a present distance…”); and 
a step of controlling recording function that switches (see at least Onaga ¶25  “transitioning”) between: a first parking recording that causes an imager for capturing an image of a surrounding of the vehicle to start capturing an image upon detecting an event occurring on the vehicle and that stores video data of a predetermined period in the first parking recording, as event recorded data (see at least Onaga ¶17 contact detected by a G sensor 211, record video taken); and 
a second parking recording that continuously records video data captured by the image capturing unit, and upon detecting an event occurring on the vehicle, that stores video data of a predetermined period in the second parking recording including periods of before and after time when the event is detected, depending on a determination made at the step of determining (see at least Onaga ¶¶ 26-27 if the obstacle is within a preset distance then video data is obtained and immediately recorded when an obstacle approaches and contact or extremely close proximity of an approaching object; and Onaga ¶31 when the sensor no longer detects an obstacle the video data is recorded in the memory 29 and photographing is stopped).
The approach is determined based on the measurement result of the ultrasonic sensor and it is determined whether it is within a preset distance (e.g. a risk of the object colliding.)  See Onaga ¶26 and Figure 3. Onaga teaches based “on the detection signal from the ultrasonic sensor, the control unit 27 (FIG. 2) outputs a notification (recording start trigger) to start photographing…For example, an ultrasonic sensor detects that an obstacle (such as another vehicle) has approached a parked vehicle within a preset distance.” (see at least Onaga ¶16).  The recording (which corresponds to the second parking recording) is continuously recorded until the object is no longer detected (see at least Onaga ¶30). Thus, the recording includes periods of before and after time when the event (a contact—even a weak impact that cannot be detected by the G sensor) is detected.  
Further, Onaga also teaches monitoring for an event (i.e. the contact of an obstacle (vehicle person, etc.) Onaga ¶26.  In one embodiment, Onaga teaches the contact can be determined using a G sensor and recording when it is determined  “the G sensor 211 (acceleration sensor) measures acceleration” and “the control unit 27 compares the measured acceleration with a preset threshold value (a value indicating the acceleration when the vehicle receives a strong impact due to an accident or the like), and when the acceleration exceeding the threshold value is measured, the cameras 5a and 5b. Controls to record the video.” (see at least Onaga ¶17 and Figure 6).  Thus, at least in this embodiment, Onaga teaches that upon determining there is an event, video is recorded (corresponding to the first parking recording). The examiner notes that Onaga also teaches in another embodiment the contact can be impact that cannot be detected by the G sensor (acceleration sensor) and upon determination that there is contact the video is recorded (see at least ¶30).  
Thus, Onaga teaches either recording when there is risk determined (object within a predetermined distance) or when there is an event (contact). The examiner notes in Onaga that if there is a determination that there is a risk of an object colliding (approach detected) recording begins before the event.  However, if there is no determination that there is a risk of an object colliding (lack of an approach detected) and an event occurs, then the recording begins at the time of the event.  This corresponds with Applicant’s switching between the claimed first parking recording and second parking recording based on the determination.    
Onaga does not explicitly teach that the surrounding information acquisition unit acquires the surrounding information when the vehicle is parking (i.e. before being parked), but nevertheless, implies that this occurs in at least ¶25.  In this paragraph Onaga teaches that if an obstacle detected in vicinity at time of parking, then it is ignored by sensor.  Thus, the examiner asserts that the sensor detects the obstacle when parking.  However, in an effort to further prosecution, the examiner cites Omata for teaching determining surrounding information when parking (i.e. the vehicle is in motion which corresponds before being parked) (see at least Omata ¶ 122 distance between recognized surrounding vehicles near miss characteristic quantity based on distance between objects and vehicle speed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Onaga to detect and record surrounding information when parking such as near miss events that may occur in a parking lot.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Onaga in view of Tsukahara (US PG Pub. 2019/0188930, hereinafter "Tsukahara ").
Regarding claim 6, Onaga discloses the vehicle recording control device according to claim 3, wherein the surrounding information acquisition unite acquires the distance from the other vehicle that is an object adjacent to the vehicle, and the determination unit determines that the vehicle is in an environment where there is a risk of an object colliding with the vehicle, when the distance from the other vehicle adjacent to the vehicle is less than a predetermined value (see at least Onaga ¶¶ 16, 26, “based on the measurement result of the ultrasonic sensor, it is detected whether there is an obstacle within a present distance…”).
However, Onaga does not disclose wherein the surrounding information acquisition unit acquires wind speed information in a vicinity of the vehicle and determining when intensity of wind speed is equal to or higher than a threshold.  
Tsukahara discloses wherein the wind speed information in a vicinity of the vehicle is acquired and an intensity of wind speed is equal to or higher than a threshold (see at least Tsukahara ¶92 weather sensor detecting weather conditions include “temperature, humidity, wind speed…” and “arithmetic unit 1427 searches the correspondence table 1426 of weather conditions” and determines an abnormal event (e.g.  a threshold)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Onaga with the teaching of Tsukahara to additionally acquire wind speed information and determine whether it is above a threshold in order to identify weather conditions that may affect or cause collisions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662